EXHIBIT 10.8


OPTION GRANT NOTICE
UNDER THE
FIRST DATA CORPORATION
2015 OMNIBUS INCENTIVE PLAN
First Data Corporation (the “Company”), pursuant to its 2015 Omnibus Incentive
Plan, as it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the number of Options (each Option representing the
right to purchase one share of Common Stock) set forth below, at an Exercise
Price per share as set forth below. The Options granted hereunder are subject to
all of the terms and conditions as set forth herein, in the Option Agreement
(attached hereto or previously provided to the Participant in connection with a
prior grant), and in the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein or in the Option
Agreement shall have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]
Date of Grant:
[Insert Date of Grant]
Number of Time Options:
[Insert No. of Time Options Granted], subject to adjustment as set forth in the
Plan (the “Time Options”).
Number of Performance Options:
[Insert No. of Performance Options Granted], subject to adjustment as set forth
in the Plan (the “Performance Options”).
Exercise Price:
[Insert Exercise Price per Share], subject to adjustment as set forth in the
Plan.
Option Period Expiration Date:
[Insert Expiration Date]
Type of Option:
Nonqualified Stock Option






--------------------------------------------------------------------------------





Vesting Schedule:




























Provided that the Participant has not undergone a Termination at the time of
each applicable vesting date, twenty-five percent (25%) of the Time Options
(rounded down to the nearest whole share underlying such Option) shall vest and
become exercisable on each of December 31, 2017, December 31, 2018, December 31,
2019 and December 31, 2020 (each such date, a “Time-Vesting Vesting Date”). In
the event of a Termination prior to a Time-Vesting Vesting Date, unvested Time
Options shall be forfeited to the Company by the Participant for no
consideration as of the date of such Termination; provided, however that, in the
event of a Termination due to death or Disability, by the Participant for Good
Reason or by the Service Recipient without Cause, in each case, prior to the
date on which the Time Options are fully vested, the unvested Time Options that
would have vested on the next Time-Vesting Vesting Date shall vest pro-rata and
become exercisable as of such date of Termination as determined by multiplying
the number of Time Options that would have vested on such next Time-Vesting
Vesting Date by a fraction, the numerator of which corresponds to the number of
completed months of employment since the Time-Vesting Vesting Date immediately
preceding the date of the Participant’s Termination and the denominator of which
is 12 (the “Time Pro Rata Fraction”). For the avoidance of doubt, the numerator
of the Time Pro Rata Fraction shall in all cases be a whole number.
Provided that the Participant has not undergone a Termination at the time of the
applicable vesting event, one hundred percent (100%) of the Performance Options
shall vest and become exercisable on the date immediately following the date on
which the closing trading price of a share of Common Stock on the NYSE or other
such primary exchange on which the Common Stock is listed and traded has equaled
or exceeded $[ ] for ten (10) consecutive trading days (such date, the
“Performance-Vesting Vesting Date”). In the event of a Termination prior to the
Performance-Vesting Vesting Date, unvested Performance Options shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination.
Notwithstanding the foregoing, in the event of a Change in Control that occurs
prior to the Participant’s Termination:
(1) the Time Options, to the extent not then vested or previously forfeited or
cancelled, shall become fully vested; and
(2) the Performance Options, to the extent not then vested or previously
forfeited or cancelled, shall become fully vested if the consideration received
by holders of Common Stock in cash or marketable securities (which shall be
valued on the date of such Change in Control) in such Change in Control
transaction equals or exceeds [●]. To the extent the Performance Options do not
vest as a result of a Change in Control, such unvested Performance Options shall
be forfeited to the Company by the Participant for no consideration as of the
date of such Change in Control.



2

--------------------------------------------------------------------------------





* * *






3

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.
This Option Grant Notice may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.
FIRST DATA CORPORATION
PARTICIPANT
 
 
By:
 
Title:
 
[Signature Page to Option Award]







4

--------------------------------------------------------------------------------






OPTION AGREEMENT
UNDER THE
FIRST DATA CORPORATION
2015 OMNIBUS INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the First Data Corporation 2015
Omnibus Incentive Plan, as it may be amended from time to time (the “Plan”),
First Data Corporation (the “Company”) and the Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Option Agreement or
the Grant Notice, they shall have the meanings set forth below. Capitalized
terms not otherwise defined herein shall have the meanings as set forth in the
Plan or in the Grant Notice, as applicable.
(a)     Cause. The term “Cause” shall have the meaning ascribed to it in any
employment, severance or change in control agreement between the Participant and
the Service Recipient, or, in the absence of any such agreement (or the absence
of any definition of “Cause” therein), “Cause” shall mean (1) the Participant’s
continued failure to substantially perform the Participant’s duties with the
Company or any other Service Recipient (other than as a result of total or
partial incapacity due to physical or mental illness) for a period of ten (10)
days following written notice by the Company to the Participant of such failure,
(2) the Participant’s conviction of, or plea of nolo contendere to, a crime
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (3) the Participant’s
willful malfeasance or willful misconduct in connection with the Participant’s
duties with the Company or any other Service Recipient or any willful
misrepresentation, willful act or willful omission which is injurious to the
financial condition or business reputation of the Company or any of its
Affiliates, or (4) the Participant’s material breach of Section 8 hereof. For
purposes hereof, no act, or failure to act, by the Participant will be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief the Participant’s act, or failure to act,
was in the best interest of the Company, and under no circumstances will the
failure to meet performance targets, after a good faith attempt to do so, in and
of itself constitute Cause.
(b)     Confidential Information. The term “Confidential Information” shall mean
any data or information and documentation (including such that is received by
third parties) which is competitively sensitive or commercially valuable and not
generally known to the public, including, but not limited to: (1) financial,
supply and service; (2) data or information on customers/customers, suppliers,
consumers or employees, including personnel data and customer lists,
relationships, profiles; (3) marketing and product information, including
products planning, marketing strategies, marketing results, forecasts or
strategies, plans, finance, operations, reports, data, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities, clients and suppliers; and (4) any scientific or technical
information, design, process, procedure, formula, or improvement, computer
software, object code, sourc


5

--------------------------------------------------------------------------------





e code, specifications, inventions, systems information, whether or not
patentable or copyrightable and that is not otherwise a Trade Secret.
(c)     Good Reason. The term “Good Reason” shall have the meaning ascribed to
it in any employment, agreement between the Participant and the Service
Recipient, or, in the absence of any such agreement (or the absence of any
definition of “Good Reason” therein), “Good Reason” shall mean (1) a material
reduction in the Participant’s base salary or the Participant’s annual incentive
compensation opportunity that results in a material reduction in the
Participant’s total compensation opportunity (other than a general reduction in
base salary or annual incentive compensation opportunities that affects all
members of senior management of the Company and its Subsidiaries equally); (2) a
relocation of the Participant’s primary workplace by more than fifty (50) miles
from the current workplace; or (3) a substantial reduction in or demotion of the
Participant’s duties, responsibilities or title (other than (x) a change in
title that is the result of a broad restructuring of the Company’s or the
applicable Service Recipient’s titling of officers, or (y) a change in reporting
relationship); in each case other than any isolated, insubstantial and
inadvertent failure by the Company or the applicable Service Recipient that is
not in bad faith and is cured within thirty (30) business days after the
Participant gives the Company notice of such event; provided that “Good Reason”
shall cease to exist for an event on the 60th day following the later of its
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice thereof prior to such date.
2.    Grant of Options. Subject to the terms and conditions set forth herein, in
the Grant Notice and in the Plan, for good and valuable consideration, the
Company hereby grants to the Participant the right and option to purchase, all
or any part of the aggregate number of shares of Common Stock subject to the
Options provided in the Grant Notice (with each such Option representing the
right to purchase one share of Common Stock), at an Exercise Price per share as
provided in the Grant Notice. The Company may make one or more additional grants
of Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
Options hereunder and makes no implied promise to grant additional Options.
3. Vesting. Subject to the conditions contained herein and in the Plan, the
Options granted hereunder shall vest as provided for in the Grant Notice.
4.     Exercise of Options Following Termination. Except as otherwise provided
for in the Grant Notice, the provisions of Section 7(c)(2) of the Plan are
incorporated herein by reference and made a part hereof.
5.     Method of Exercising Options. All or any portion of the vested Options
may be exercised by the delivery of notice of the number of shares subject to
the Options that are being exercised accompanied by payment in full of the
Exercise Price applicable to the portion of the Options so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company’s General Counsel or another officer designated by the
Company; or (y) to a third-party administrator as may be arranged for by the
Company or the Committee from time to tim


6

--------------------------------------------------------------------------------





e for purposes of the administration of outstanding Options under the Plan, in
the case of either (x) or (y), as communicated to the Participant by the Company
from time to time. Payment of the aggregate Exercise Price may be made using the
methods described in Section 7(d)(1) or Section 7(d)(2)(C) of the Plan.
6.     Issuance of Shares. Following the exercise of all or any portion of the
Options hereunder, as promptly as practicable after receipt of such notification
and full payment of the Exercise Price and any required withholding or any other
applicable taxes (as provided in Section 10 hereof), the Company shall issue or
transfer, or cause such issue or transfer, to the Participant the number of
shares of Common Stock with respect to which the Option has been so exercised,
and shall either (a) deliver, or cause to be delivered, to the Participant a
certificate or certificates therefor, registered in the Participant’s name or
(b) cause such shares to be credited to the Participant’s account at the
third-party administrator.
7.     Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Whenever the word “Participant” is used in any provision of this Option
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators or the person or persons to whom
the Options may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
herein, no assignment or transfer of the Options, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such assignment or transfer the Options shall
terminate and become of no further effect.
8. Confidential Information; Covenant Not to Compete; Covenant Not to Solicit;
Clawback/Forfeiture.
(a)     In consideration of the Company granting the Participant the Options set
forth on the Grant Notice and entering into this Option Agreement with the
Participant, the Participant shall not, directly or indirectly:
(1)     at any time during or after the Participant undergoes a Termination,
use, disclose, or disseminate any Confidential Information or Trade Secrets
pertaining to the business of the Company or any of its Affiliates. The
obligations set forth herein shall not apply to any Confidential Information or
Trade Secret which has become generally known to competitors of the Company or
any of its Affiliates through no act or omission of the Participant and nothing
in this Option Agreement shall prohibit or impede the Participant from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law, and provided
further that under no circumstance is the Participant authorized to disclose any
information covered by the Company’s or its Affiliates’ attorney-clien


7

--------------------------------------------------------------------------------





t privilege or attorney work product or Trade Secrets without prior written
consent of the Board or its designee;
(2)     at any time during the Participant’s employment with the Company or any
other Service Recipient and for a period of two (2) years following Termination,
directly or indirectly, act as a proprietor, investor, director, officer,
employee, substantial stockholder, consultant, or partner in any business that
directly or indirectly competes, at the relevant determination date, with the
business of the Company or any its Affiliates in any geographic area where the
Company or any of its Affiliates manufactures, produces, sells, leases, rents,
licenses or otherwise provides products or services;
(3)     at any time during the Participant’s employment with the Company or any
other Service Recipient and for a period of two years following Termination,
directly or indirectly (A) solicit customers or clients of the Company or any of
its Subsidiaries or Affiliates to terminate their relationship with the Company
or any of its Affiliates or otherwise solicit such customers or clients to
compete with any business of the Company or any of its Affiliates or (B) solicit
or offer employment to any person who is, or has been at any time during the
twelve (12) months immediately preceding the Termination employed by the Company
or any of its Affiliates;
provided that in each of (2) and (3) above, such restrictions shall not apply
with respect to any Affiliate that is not engaged in any business that competes,
directly or indirectly, with the Company or any of its Affiliates. If the
Participant is bound by any other agreement with the Company or any other
Service Provider regarding the use, dissemination or disclosure of Confidential
Information or Trade Secrets, the provisions of this Option Agreement shall be
read in such a way as to further restrict and not to permit any more extensive
use, dissemination or disclosure of Confidential Information or Trade Secrets.
Notwithstanding the foregoing, for the purposes of Section 8(a)(2), the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in the business of the Company or any of its Affiliates
which are publicly traded on a national or regional stock exchange or quotation
system or on the over-the-counter market if the Participant (I) is not a
controlling Person of, or a member of a group which controls, such Person and
(II) does not, directly or indirectly, own 5% or more of any class of securities
of such Person.
(b) Notwithstanding Section 8(a) above, if at any time a court holds that the
restrictions stated in such section are unreasonable or otherwise unenforceable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographic area determined to be reasonable under such
circumstances by such court will be substituted for the stated period, scope or
area. Because the Participant’s services are unique and because the Participant
has had access to Confidential Information and/or Trade Secrets, the parties
hereto agree that money damages will be an inadequate remedy for any breach of
this Option Agreement. In the event of a breach or threatened breach of this
Option Agreement, the Company or its successors or assigns may, in addition to
other rights and remedies existing in their favor, apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
the posting of a bond or other security).


8

--------------------------------------------------------------------------------





(c)     Notwithstanding anything to the contrary contained herein or in the
Plan, if the Participant has engaged in or engages in any Detrimental Activity,
then the Committee may, in its sole discretion, take any action permitted under
the Plan, including: (1) cancel the Options; or (2) require that the Participant
forfeit any gain realized on the exercise of the Options or the disposition of
any shares of Common Stock received upon exercise of the Options and repay such
gain to the Company. In addition, if the Participant receives any amount in
excess of what the Participant should have received under the terms of this
Option Agreement for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company. Without limiting the foregoing, all Options shall be subject to
reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with applicable law.
9.     Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock underlying an Option unless and until the Participant shall have
become the holder of record or the beneficial owner of such Common Stock, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant shall become the holder of record or the
beneficial owner thereof.
10.     Tax Withholding. The provisions of Section 14(d)(1) of the Plan are
incorporated herein by reference and made a part hereof. To the extent permitted
by the Committee or its designee, in its sole discretion, the Participant shall
be permitted to satisfy the Participant’s withholding obligations as provided
for in Section 14(d)(2) of the Plan.
11.     Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
12. No Right to Continued Service. Neither the Plan nor this Option Agreement
nor the granting of the Options evidenced hereby shall be construed as giving
the Participant the right to be retained in the employ of, or in any consulting
relationship to, the Company or any other Service Recipient. Further, the
Company or the applicable Service Recipient may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Option Agreement, except as otherwise
expressly provided herein.


9

--------------------------------------------------------------------------------





13. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
14.     Waiver and Amendments. Subject to Section 13(b) of the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, this Option Agreement,
prospectively or retroactively (including after the Participant’s Termination);
provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Participant hereunder shall not to that extent be
effective without the consent of the Participant. No waiver by either of the
parties hereto of their rights hereunder shall be deemed to constitute a waiver
with respect to any subsequent occurrences or transactions hereunder unless such
waiver specifically states that it is to be construed as a continuing waiver.
15.     Governing Law; Arbitration. This Option Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. In the event of any controversy
among the parties hereto arising out of, or relating to, this Option Agreement
which cannot be settled amicably by the parties, such controversy shall be
finally, exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules by a
single independent arbitrator. Such arbitration process shall take place in New
York, New York. The decision of the arbitrator shall be final and binding upon
all parties hereto and shall be rendered pursuant to a written decision, which
contains a detailed recital of the arbitrator’s reasoning. Judgment upon the
award rendered may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, the Participant acknowledges and agrees that the
Company and its Affiliates shall be entitled to seek and receive injunctive or
other relief from a court of competent jurisdiction in order to enforce the
covenant not to compete, covenant not to solicit and/or confidentiality
covenants as set forth in Section 8(a) of this Option Agreement. In the event of
any arbitration or other disputes with regard to this Option Agreement or any
other document or agreement referred to herein, each party shall pay its own
legal fees and expenses, unless otherwise determined by the arbitrator.
16.     Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.
17.     Imposition of Other Requirements. The Company reserves the right to
impose any other requirements on the Participant’s participation in the Plan, on
the Options granted hereunder and on any shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
18.     Entire Agreement. This Option Agreement, the Grant Notice and the Plan
constitute the entire understanding between the Participant and the Company
regarding the Options granted hereunder. This Option Agreement, the Grant Notice
and the Plan supersede any prior agreements, commitments or negotiations
concerning the Options granted hereunder.


10